Walton, J.
If the court should once hold that a void levy upon real estate may be made available by compelling the debtor or his grantee to convey the land levied upon to the creditor or his grantee, we cannot doubt that the inconvenience that would result from the rule thus established would be far greater than any possible good that could ever result from it. The public statutes of the state declare how levies shall be made. To hold that these provisions may be disregarded, and yet a good title be obtained in equity, and one which, by a decree of this court, may be converted into a good title in law, would be an evasion of the statute, and so unsettle the title to real estate thus situated that its market value would be very much impaired if not destroyed. We cannot consent to establish such a precedent. The power to grant relief in such cases was virtually denied in Young v. McGown, 62 Maine, 56.

Bill dismissed with costs for defendant.

Appleton, C. J., Virgin, Peters and Libbey, JJ., concurred.